Citation Nr: 9911838	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1978 to August 1978 
and from December 1990 to July 1991.  He served in the 
Persian Gulf War in the Southwest Asia theater of operations 
from January 14 to June 25, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied service 
connection for low back strain.



FINDINGS OF FACT

1.  The veteran's low back condition in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to his current low back condition.

2.  The veteran's current low back condition, first found 
several years after service, is unrelated to an incident of 
service, including falling off a truck; arthritis of the 
lumbosacral spine was first demonstrated several years after 
service.



CONCLUSION OF LAW


A chronic low back disorder, including degenerative joint 
disease and degenerative disk disease of the lumbosacral 
spine, was not incurred in or aggravated by active service; 
arthritis of the lumbosacral spine may not be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303, 3.307, 3.309 (1998).



REASON AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1978 to August 1978 
and from December 1990 to July 1991.  He served in the 
Persian Gulf War in the Southwest Asia theater of operations 
from January 14 to June 25, 1991.  He also had service in the 
United States Army Reserve.


The service medical records show that the veteran underwent 
orthopedic consultation in June 1991.  He gave a history of 
falling off a truck in April 1991 and injuring his left 
shoulder.  It was also noted that he had injured his low back 
in the fall from the truck.  The impression was rotator cuff 
tendonitis.  Lumbosacral strain was suspected, but not found.  
At a redeployment examination for the United States Army 
Reserve in December 1991 he gave a history of recurrent back 
pain and a history of falling off the back of a truck.  A low 
back disorder was not found.

VA and private medical reports show that the veteran was seen 
and examined for low back problems in the 1990's.  The more 
salient medical reports with regard to his claim for service 
connection for a low back disorder are discussed in the 
following paragraphs.  

A private medical report of the veteran's treatment in 
November 1991 notes a history of some lower back pain since 
falling off a truck while in Saudi Arabia.  Abnormalities of 
the low back were not found on examination.  The assessments 
included low back pain likely related to the veteran's fall 
in Saudi, Arabia.

The veteran underwent VA medical examinations in May 1995.  
At a VA general medical examination he gave a history of 
injuring his back in a fall in April 1991.  The assessment 
was residual back injury.

A private medical report of the veteran's treatment in July 
1995 notes his complaints of continued problems associated 
with back pain radiating somewhat down the left leg.  A CT 
(computed tomography) scan of the lumbosacral spine 
reportedly showed some evidence of stenosis at L3-4 with some 
mild nerve root compression at L4-5 or L5-S1.  No other 
significant abnormalities were found.  The assessment was 
lumbosacral spine stenosis with pain and possible nerve root 
compression by CT scan.


The veteran testified at a hearing in August 1996.  His 
testimony was to the effect that he injured his back in a 
fall from a truck while in Saudi Arabia in June 1991.  He 
submitted a color photograph of a truck and a list of 
military personnel who saw him fall off the truck.


A statement from the veteran's wife dated in September 1996 
is to the effect that the veteran had various medical 
problems in June 1991, including complaints of low back pain.  
The signatory reported that the veteran told her he had 
fallen off a truck in Saudi Arabia.


The veteran underwent a VA medical examination in April 1997.  
He gave a history of a fall from a truck in 1991 and of 
continuous back pain since then.  X-rays of the lumbosacral 
spine revealed mild disc space narrowing at the L1-L2 and L2-
L3 levels.  There were hook-like osteophytes noted anteriorly 
and superiorly at L2, L3, and L5.  There was mild disc space 
narrowing at the L5-S1 level.  The diagnosis was history of 
lumbosacral strain with degenerative joint 
disease/degenerative disc disease.  The examiner noted that 
the evidence in the veteran's claims folder was reviewed and 
that it was very doubtful that his present problem with his 
back was associated with an apparent fall in 1991 in which he 
was diagnosed with lumbosacral strain.  The examiner noted 
that the veteran had passed physical examinations since 1991 
and had continued working.


B.  Legal Analysis

The veteran's claim for service connection for a low back 
disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records show that the veteran was seen 
for complaints of low back pain in 1991 after falling off a 
truck.  These records indicate that lumbosacral strain was 
suspected, but a low back condition was not found.  Nor do 
the other service medical records show the presence of a low 
back disorder.

The post-service medical records show that the veteran was 
seen in November 1991 with a history of some lower back pain 
since falling off a truck in Saudi Arabia.  No abnormalities 
of the back were found, but the examiner noted an assessment 
of low back pain likely related to the fall in Saudi Arabia.  
A private medical report of the veteran's treatment in 1995 
indicates that a CT of the veteran's lumbosacral spine 
reportedly showed lumbosacral spine stenosis and possible 
nerve root compression.  In 1997, VA examination of the 
veteran and X-rays of his lumbosacral spine revealed 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, whose relationship to the 1991 fall 
the VA examiner opined was "very doubtful" as the veteran 
had passed physical examinations since then and had continued 
to work.

Testimony from the veteran at a hearing in 1996 and a 
statement for his wife dated in 1996 are to the effect that 
the veteran has low back problems related to a fall from a 
truck while in Saudi Arabia.  This lay evidence and the other 
evidence supports the veteran's contention that he fell from 
a truck in Saudi Arabia, but this lay evidence is not 
sufficient to support the claim for service connection for 
the low back disability based on medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the veteran's low back condition in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to his current low back condition that was first 
found after service.  The private medical report of the 
veteran's treatment in November 1991 links the veteran's 
complaints of low back pain at that time to the fall from the 
truck while he was in Saudi Arabia, but this medical opinion 
is not persuasive with respect to the current disability.  At 
the time of the veteran's treatment in November 1991 there 
were no abnormalities of the low back found other than the 
veteran's complaints of low back pain, and the physician 
reported no rationale for linking the veteran's complaints of 
low back pain to an incident of service other than the 
veteran's reported medical history.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In contrast, the medical opinion to the 
effect that the veteran's low back condition is unlikely to 
be related to the fall from a truck in Saudi Arabia by the 
examiner who conducted the April 1997 VA medical examination 
was based on a review of the medical evidence in the 
veteran's claims folder, and the supporting rationale is 
persuasive.  Also, the medical evidence indicates that the 
veteran's current low back disorders are degenerative disc 
disease and arthritis of the lumbosacral spine, and there is 
no medical evidence linking either of these conditions to an 
incident of service.  Hence, the Board finds that the 
veteran's current low back disorder is not related to an 
incident of service, including his fall from a truck in 1991.  
Nor does the evidence indicate the presence of arthritis of 
the lumbosacral spine to a compensable degree within the 
first post-service year in order to grant service connection 
for this condition based on presumed incurrence in service 
under the above noted legal criteria.

The preponderance of the evidence is against the claim for 
service connection for a low back disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim for service connection for a low back disorder, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER


Service connection for a low back disorder is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

